Citation Nr: 1537723	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-09 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is related to his military service.

2.  The Veteran's current tinnitus is related to his bilateral hearing loss.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Tinnitus is proximately due to or the result of his service-connected bilateral hearing loss. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed that he currently has bilateral hearing loss and tinnitus that resulted from noise exposure during his military service.  His DD214 shows that he served as a cannon crewmember, and he has competently and credibly reported noise exposure in service.  The Board further notes that the Veteran's service treatment records support such testimony and show that the Veteran received an in-service audiogram to monitor his hearing as a result of his routine exposure to hazardous noise.  

The Veteran's service treatment records show normal hearing upon entry to service.  These records also reveal treatment for an earache in June 1991 with complaints of hearing impairment for two weeks and treatment for a second earache in December 1992 with no complaints of hearing loss at that time.  Audiological testing performed in January 1991 and May 1993 appear to show some worsening of the Veteran's hearing while in service; however, neither test revealed hearing loss as defined by VA. See 38 C.F.R. § 3.385.  

The Veteran filed a claim for service connection for hearing loss and tinnitus in February 2011.  He also submitted a private audiogram from Shoreline E.N.T. dated in December 2010.  The private audiologist only provided the puretone threshold results in graph form; however, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear. Kelly v. Brown 7, Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations are clear, the Board is able to interpret the audiologist's graph and finds that it demonstrated hearing loss in both ears as defined by 38 C.F.R. § 3.385.  Nevertheless, the private audiologist did not provide an opinion regarding the etiology of that disorder.  

The Veteran was later afforded a VA examination in connection with his claims for service connection in April 2011.  He denied having any current exposure to hazardous noise, stating that he used lawn care equipment and home power tools infrequently and was employed as a heating/cooling warehouse manager.  The examiner diagnosed the Veteran with tinnitus and hearing loss of the left ear.  However, she found that the Veteran's right ear did not have hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  The examiner also opined that the left ear hearing loss was not caused by or related to the Veteran's military service because his hearing had been normal at discharge and there was no change in his bilateral hearing sensitivity throughout his active military service.  She further opined that the Veteran's tinnitus was not due to the Veteran's military service, but was likely caused by the Veteran's noise-induced hearing loss acquired after service.  

Following the June 2015 hearing, the Veteran submitted additional medical records from a July 2015 appointment with a private provider, Shoreline E.N.T.  The private audiologist reported that the Veteran had a history of loud noise exposure while in the military.  He evaluated the Veteran and opined that the audiogram performed at that visit showed a notch at 4000 Hertz, which was consistent with loud noise exposure.  The audiologist also stated that the Veteran had moderately severe sensorineural hearing loss consistent with loud noise exposure and noted the presence of tinnitus.  The Board notes that the audiogram results were again provided in graph form, but finds that the graph does demonstrate hearing loss in both ears as defined by 38 C.F.R. § 3.385.  

Upon review of the evidence, the Board finds that the April 2011 VA examiner's has little probative value in this case, as it was based primarily on the fact that the Veteran had normal hearing at separation.  The absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner also did not adequately discuss the Veteran's threshold shift in service or the 1991 in-service complaint of hearing impairment.

The Board does acknowledge that the April 2011 VA examination findings did not demonstrate right ear hearing loss.  However, as noted above, the private audiograms show that the Veteran has hearing loss in both ears. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

The Board also notes that July 2015 medical record does not specifically provide an etiological opinion as to tinnitus or hearing loss.  However, the private audiologist did state that the Veteran's hearing loss was due noise exposure and reported that the Veteran's history of noise exposure was in service.  No other source of noise exposure was discussed at that appointment.  The Board also notes that the April 2011 VA examiner did not identify any other source of noise exposure.  

In light of the foregoing evidence, the Board concludes that entitlement to service connection for bilateral hearing loss is warranted.

With regard to tinnitus, the Board also finds that the Veteran's testimony regarding his tinnitus since service to be credible.  Further, the Board notes that the April 2011 VA examiner opined that the Veteran's tinnitus was more likely than not due to his noise-induced hearing loss.  Accordingly, service connection is also warranted for the Veteran's tinnitus.






ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


